DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/31/2019 and 4/7/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because the abstract contains reference characters, which need to be removed.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 18 and 22 are objected to because of the following informalities:
In claim 18, line 2, “generating radiation plan” should be –generating a radiation plan--. 
In claim 22, line 3, “generate radiation plan” should be –generate a radiation plan--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1, 18, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Claims 1, 18, and 21 recite the creation of a radiation plan, optimization of a radiation plan, and displaying a plot based on the optimized radiation plan. However, the terminology used is generic and it cannot be determined how to perform certain parts of the claim, specifically the creation of the radiation treatment plan and the optimization process used to create the optimized treatment plan. Furthermore, the claim as written leads one to ask if the Applicant has full possession of the claimed scope because the claim is worded in a manner that can encompass other types of radiation therapy outside of the beam therapy described in the specification (See MPEP 2161.01). 
Claims 1, 18 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for beam based radiotherapy, does not reasonably provide enablement for other types of radiotherapy (Ex. brachytherapy).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The recited steps are generic and can encompass non-beam based radiation plans. However, Applicant’s specification only shows beam based radiotherapy.
Claims 2-5, 7-11, 13-15, 17, 19-21 and 23-25 inherit the deficiencies of claims 1, 18, or 21 and are likewise rejected.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-11, 13- 15, and 17-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5, 11, 13, 14, and 18-25 use the term “represents/representing”. Usage of represents/representing renders the claim unclear as it cannot be determined if the limitation following the term are the actual thing or something that holds the place of what is being represented. 
Claims 1, 18, and 22 recite the steps of creating/generating a radiation treatment plan and optimizing a radiation treatment plan. However, no details are provided as to what is process involved in the generation of the radiation treatment plan and the optimization plan, which makes the claim unclear as to how these processes are carried out. 
Claims 1, 18, and 22 recite the limitation of “representing a third dimension through intensity”. It is not clear what intensity is being referred to, such as pixels, brightness, contrast,   etc. 
 Claims 2-5, 7-11, 13-15, 17, 19-21 and 23-25 inherit the deficiencies of claims 1, 18, or 21 and are likewise rejected.
Claim 2 recites the limitation "the control parameters of a volumetric modulated arc therapy beam" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the control parameters of a multi-leaf collimator" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the three-dimensional data” in lines 1-2. It is not clear if this is a new instance or the same “three-dimensions of data” mentioned in line 14 of claim 1.
Claim 4 recites the limitation “the three dimensions of data” in lines 1-2. It is not clear if this is a new instance or the same “three-dimensions of data” mentioned in line 14 of claim 1.
Claim 5 recites the limitation "the intensity of pixels" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “a first axis” in line 1 and “a second axis” in line 2. It is not clear if these are new instances or part of the “two axes” mentioned in line 15 of claim 1.
Claim 7 recites the limitation “a collimator” in line 2. It is not clear if this is a new instance or the same “multi-leaf collimator” recited in line 2 of claim 3.
Claim 8 recites the limitation “a different plot” in line 2. It is not clear if this is a new instance or the same as “a two-dimensional plot” recited in line 2 of claim 3.
Claim 9 recites the limitation “a different plot” in line 2. It is not clear if this is a new instance or the same as “a two-dimensional plot” recited in line 2 of claim 3.
Claim 10 recites the limitation “the three dimensions of data” in lines 1-2. It is not clear if this is a new instance or the same as “three-dimensions of data” recited in line 14 of claim 1.
Claim 10 recites a second instance of “control points” in line 2. It is not clear if this is a new instance or the same as the first “control points” mentioned in the same line of the claim.
Claim 11 recites the limitation “a first axis” in line 1. It is not clear if this is a new instance or part of the “two axes” recited in line 15 of claim 1.
Claim 11 recites the limitation “a second axis” in line 1. It is not clear if this is a new instance or part of the “two axes” recited in line 15 of claim 1.
Claim 11 recites the limitation "the intensity of pixels" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 11 recites the limitation "the velocity" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is also not clear what “velocity” is defining (ex. change in leaf pair opening, speed of gantry or beam movement, etc.).
Claim 13 recites the limitation “a first axis” in line 1. It is not clear if this is a new instance or part of the “a first axis” recited in line 1 of claim 11.
Claim 13 recites a second instance of “control points” in line 2. It is not clear if this is a new instance or the same as the first “control points” mentioned in the same line of the claim.
Claim 13 recites the limitation “a second axis” in line 2. It is not clear if this is a new instance or part of the “a second axis” recited in line 2 of claim 11.
Claim 13 recites a second instance of “collimator rows” in line 2. It is not clear if this is a new instance or the same as the “collimator rows” mentioned in the line 2 of the claim 11.
Claim 13 recites the limitation "the leaf pairs" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “different intensities” in line 2. It is not clear if this is a new instance or part of “the intensity” mentioned in line 1 of the claim.
Claim 15 recites the limitation “the three dimensions of data” in liens 1-2. It is not clear if this is a new instance or the same as the “three-dimensions of data” mentioned in line 14 of claim 1.
Claim 15 recites the limitation "the intensity of pixels" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "each control point" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation “an optimized radiation plan” in line 5. It is not clear if this is a new instance or the same radiation plan recited in line 4 of the claim.
Claim 18, lines 5-6 recite the limitation “two dimensions along two axes of the plot and representing a third dimension through intensity”. It is not clear what this limitation is meant to convey and what is “representing” supposed to be. For compact prosecution purposes this limitation will be read as –wherein two dimensions are displayed along two axes of the plot and the third dimension is represented though intensity--.
Claim 19 recites the limitation “a first axis” and “a second axis” in lines 1-2. It is not clear if these are new instances or part of the “two axes” mentioned in line 5 of claim 18.
Claim 20 recites the limitation “a first axis” and “a second axis” in lines 1-2. It is not clear if these are new instances or part of the “two axes” mentioned in line 5 of claim 18.
Claim 21 recites the limitation “a first axis” and “a second axis” in lines 1-2. It is not clear if these are new instances or part of the “two axes” mentioned in line 5 of claim 18.
Claim 22 recites the limitation “an optimized radiation plan” in line 6. It is not clear if this is a new instance or the same radiation plan recited in line 5 of the claim.
Claim 22, lines 6-7 recite the limitation “two dimensions along two axes of the plot and representing a third dimension through intensity”. It is not clear what this limitation is meant to convey and what is “representing” supposed to be. For compact prosecution purposes this 
Claim 23 recites the limitation “a first axis” and “a second axis” in lines 1-2. It is not clear if these are new instances or part of the “two axes” mentioned in line 6 of claim 22.
Claim 24 recites the limitation “a first axis” and “a second axis” in lines 1-2. It is not clear if these are new instances or part of the “two axes” mentioned in line 6 of claim 22.
Claim 25 recites the limitation “a first axis” and “a second axis” in lines 1-2. It is not clear if these are new instances or part of the “two axes” mentioned in line 6 of claim 22.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a computer readable medium, which encompasses transitory signals. Transitory signals do not fall as one of the statutory categories. 

Claims 1, 18, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. A 101 analysis reveals the following:
Step 1: Claim 1 recites a system, which is a statutory category. Claim 18 recites a method, which is a statutory category. Claim 22 recites a computer readable medium, which can either be memory or signals, which makes claim 22 contain non-statutory subject matter.
Step 2A, prong 1: Claims 1, 18, and 22 recite limitations directed to an abstract idea. Claim 1 recites executing a radiation plan instructions to create a radiation treatment plan based on user inputs, process the radiation treatment plan and propose an optimized treatment plan that takes into account constraints, and constructing and visually presenting a two dimensional plot.  Claims 18 and 22 claims recite the step of generating a radiation plan, optimizing the radiation plan, and visually summarizing the radiation plan by displaying a two dimensional plot. These limitations, under the broadest reasonable interpretation, would be considered as a mental process. It would be practically performable in human mind or with pen and paper to perform the claimed steps. Thus the limitations of claims 1, 18, and 22 are directed toward a judicial exception, an abstract idea.
Step 2A, Prong 2: Claims 1, 18, and 22 do not recite additional elements that integrate the judicial exception into a practical application. Claim 1 additionally recites a computing system, processor, computer readable medium with computer readable instructions, and a display. Claim 22 additionally recites a computer readable medium that causes a processor to execute the abstract idea. However, the components mentioned in claim 1 and 22 are recited at a high level of generality. Further, mere instructions to apply a judicial exception using a generic computer (the computer system and non-transitory computer-readable memory having instructions thereon that are configured to cause a processor to execute steps) does not impose meaningful limits on practicing the abstract idea. While claim 1 recites the presence of a display monitor, it is not part of the claimed system and the visual presenting of data on a display can be considered as insignificant extra-solution activity. 
Finally, none of the additionally recited elements apply or use the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. Claims 1, 18, and claim 22 are silent to providing any treatment.
Thus, claims 1, 11, and 22 do not integrate the abstract idea into a practical application.
Step 2B: When considering the limitations individually or in combination, the claims do not recite any elements that can be considered significantly more than the abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of the processor and computer-readable media having instructions are all recited at a high level of generality.  The non-transitory computer-readable memory's instructions being configured to cause a processor to execute steps is a generic function of computer-readable media.   Further, mere instructions to apply a judicial exception using a generic computer (the computer system and non-transitory computer-readable memory having instructions thereon that are configured to cause a processor to execute steps) does not impose meaningful limits on practicing the abstract idea. In addition, using a display to show data can be considered as well-understood, routine, and conventional.
Claims 2-5, 7-11, 13-15, 19-21, and 23-25 do not recite component that can be considered more than the abstract idea recited in claims 1, 18 or 22 and are likewise rejected.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 2, 3, 17, 18 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/008052 (Macdonald et al., hereinafter MacDonald).
In regards to claims 1, 18, and 22 Macdonald discloses a method and system for cancer therapy treatment with radiation (title and abstract) using volumetric modulated arc radiotherapy. Of note are figures 2-4, 6, 8, 9, 13, and 15 which shows treatment maps that show three dimensions between (paragraphs 19-115). As shown in the figures the visualization present has three dimensions of data, the gantry angle (y axis of plot), couch angle (x-axis of plot), and intensity (degree of overlap). Macdonald states in paragraph 6-16 the presence of a computing system with processor and a computer storage medium that has instructions that causes the processor to execute the steps of creation of a treatment plan based on user inputs (paragraph 50) and paragraphs 19-115 detail parts of the optimization process for the radiation treatment plan that takes into account various constraints. Paragraph 147 shows the system architecture that implements the method, which includes the display 2312 used to visualize the plot shown in the figures. 
In regards to claim 2, MacDonald discloses the limitations of claim 1. In addition, the device and method used are in the field of volumetric modulated arc therapy, which makes the three –dimensional data be based on control parameters of a volumetric modulated arc therapy beam.
In regards to claim 3, MacDonald discloses the limitations of claim 1. In addition, the three-dimensional data plotted can be considered as based upon the control parameters of a multi-leaf collimator.
In regards to claims 17, MacDonald discloses the limitations of claim 2. In addition the intensity is weighted at each control point by control point monitor units. Note that the specification does not disclose what a control point monitoring unit is so Examiner is interpreting them to be the overlap regions shown in the figures.

Allowable Subject Matter
Claim 4, 5, 7-11, 13, 14, 15, 19-21 and 23-25  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regards to claim 4, 5, 7-11, 13-15, 19-21, and 23-25 the prior art of record does not teach or suggest a system or method as claimed by Applicant where the plot presented has three dimensions where the first and second axis are leaf pair opening size, control points, collimator rows, leaf travel positions, control point gantry angles, and number of open leaf pairs.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/            Examiner, Art Unit 3791

/CHRISTINE H MATTHEWS/            Primary Examiner, Art Unit 3791